 

Exhibit 10.3

 

STOCK ESCROW AGREEMENT

 

This STOCK ESCROW AGREEMENT, dated as of June 4, 2020 (“Agreement”), by and
among MOUNTAIN CREST ACQUISITION CORP, a Delaware corporation (“Company”), and
the initial shareholders listed on the signature pages hereto (collectively, the
“Initial Shareholders”) CONTINENTAL STOCK TRANSFER & TRUST COMPANY, a New York
corporation(“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
June 4, 2020 (“Underwriting Agreement”), with Chardan Capital Markets LLC
(“Chardan”) acting as representative of the several underwriters (collectively,
the “Underwriters”), pursuant to which, among other matters, the Underwriters
have agreed to purchase 5,000,000 units (“Units”) of the Company, plus an
additional 750,000 Units if the Underwriters exercise their over-allotment
option in full.  Each Unit consists of one share of common stock of the Company,
par value $0.0001 per share (the “Common Stock”) and one right to receive
one-tenth (1/10) of a share of common stock upon the consummation of an initial
business combination, all as more fully described in the Company’s final
Prospectus, dated June 4, 2020 (“Prospectus”), comprising part of the Company’s
Registration Statement on Form S-1 (File No. 333-238320) under the Securities
Act of 1933, as amended (“Registration Statement”), declared effective on June
4, 2020 (“Effective Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their Insider Shares (as defined in the Prospectus), as set
forth opposite their respective names on Exhibit A attached hereto (collectively
“Escrow Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.         Appointment of Escrow Agent.  The Company and the Initial
Shareholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

 

2.         Deposit of Escrow Shares.  On or prior to the date hereof, each of
the Initial Shareholders delivered to the Escrow Agent certificates representing
such Initial Shareholder’s respective Escrow Shares, together with applicable
share powers, to be held and disbursed subject to the terms and conditions of
this Agreement.  Each of the Initial Shareholders acknowledges that the
certificate representing such Initial Shareholder’s Escrow Shares is legended to
reflect the deposit of such Escrow Shares under this Agreement.

  

  3. Disbursement of the Escrow Shares.

 

3.1       The Escrow Agent shall hold the Escrow Shares during the period (the
“Escrow Period”) commencing on the date hereof and (i) for 50% of the Escrow
Shares, ending on the earlier of (x) six months after the date of the
consummation of the Company’s initial business combination (as described in the
Registration Statement, hereinafter a “Business Combination”) and (y) the date
on which the closing price of the Common Stock equals or exceeds $12.50 per
share (as adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, ending six months after the date of the
consummation of an initial Business Combination. The Company shall promptly
provide notice of the consummation of a Business Combination to the Escrow
Agent.  Upon completion of the Escrow Period, the Escrow Agent shall disburse
such amount of each Initial Shareholder’s Escrow Shares (and any applicable
share power) to such Initial Shareholder; provided, however, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated at any time during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Shares; provided
further, however, that if, within six months after the Company consummates an
initial Business Combination, the Company (or the surviving entity) subsequently
consummates a liquidation, merger, stock exchange or other similar transaction
which results in all of the shareholders of such entity having the right to
exchange their shares of Common Stock for cash, securities or other property,
then the Escrow Agent will, upon receipt of a notice executed by the Chairman of
the Board, Chief Executive Officer or other authorized officer of the Company,
in form reasonably acceptable to the Escrow Agent, certifying that such
transaction is then being consummated or such conditions have been achieved, as
applicable, release the Escrow Shares to the Initial Shareholders.  The Escrow
Agent shall have no further duties hereunder after the disbursement or
destruction of the Escrow Shares in accordance with this Section 3.1.

 

3.2       Notwithstanding Section 3.1, if the Underwriters do not exercise their
over-allotment option to purchase an additional 750,000 Units of the Company in
full within 45 days of the date of the Prospectus (as described in the
Underwriting Agreement), the Initial Shareholders agree that the Escrow Agent
shall return to the Company for cancellation, at no cost, the number of Escrow
Shares held by the Initial Shareholders listed on Exhibit B determined by
multiplying (a) the product of (i) 187,500 multiplied by (ii) a fraction, (x)
the numerator of which is the number of Escrow Shares held by each such holder,
and (y) the denominator of which is the total number of Escrow Shares, by (b) a
fraction, (i) the numerator of which is 750,000 minus the number of shares of
Common Stock purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 750,000. The Company
shall promptly provide notice to the Escrow Agent of the expiration or
termination of the Underwriters’ over-allotment option and the number of Units,
if any, purchased by the Underwriters in connection with their exercise thereof.

 



1

 

 

  4. Rights of Initial Shareholders in Escrow Shares.

 

4.1       Voting Rights as a Shareholder.  Subject to the terms of the Insider
Letters described in Section 4.4 hereof and except as herein provided, the
Initial Shareholders shall retain all of their rights as shareholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares.

 

4.2       Dividends and Other Distributions in Respect of the Escrow Shares. 
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Initial Shareholders, but all dividends
payable in stock or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof.  As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any.

 

4.3       Restrictions on Transfer.  During the Escrow Period, the only
permitted transfers of the Escrow Shares will be (1) to the Company’s pre-IPO
stockholders or their respective affiliates, or to the Company’s offices,
directors, advisors and employees, (2) if the Initial Shareholder is an entity,
as a distribution to its, partners, stockholders or members upon its
liquidation, (3) by bona fide gift to a member of the Initial Shareholder’s
immediate family or to a trust, the beneficiary of which is the Initial
Shareholder or a member of the Initial Shareholder’s immediate family for estate
planning purposes, (4) by virtue of the laws of descent and distribution upon
death of the Initial Shareholder, (5) pursuant to a qualified domestic relations
order, (6) by certain pledges to secure obligations incurred in connection with
purchases of the Company’s securities, (7) by private sales at prices no greater
than the price at which the Insider Shares were originally purchased or (8) for
the cancellation of up to 187,500 shares of Common Stock subject to forfeiture
to the extent that the Underwriters’ over-allotment is not exercised in full or
in part or in connection with the consummation of our initial Business
Combination, in each case (except for clause 8 or with our prior consent) on the
condition that such transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter (as defined below) signed by the Initial
Shareholder transferring the Escrow Shares.

 

4.4       Insider Letters.  Each of the Initial Shareholders has executed a
letter agreement with Chardan and the Company, dated as indicated on Exhibit C
hereto, and the form of which is filed as an exhibit to the Registration
Statement (“Insider Letter”), respecting the rights and obligations of such
Initial Shareholder in certain events, including but not limited to the
liquidation of the Company.

 

  5. Concerning the Escrow Agent.

 

5.1       Good Faith Reliance.  The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons.  The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2       Indemnification.  The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent.  Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing.  In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered.  The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 



2

 

 

5.3       Compensation.  The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder.  The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4       Further Assurances.  From time to time on and after the date hereof,
the Company and the Initial Shareholders shall deliver or cause to be delivered
to the Escrow Agent such further documents and instruments and shall do or cause
to be done such further acts as the Escrow Agent shall reasonably request to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5      Resignation.  The Escrow Agent may resign at any time and be discharged
from its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided.  Such resignation shall become effective at such time that the Escrow
Agent shall turn over, to a successor escrow agent appointed by the Company, the
Escrow Shares held hereunder.  If no new escrow agent is so appointed within the
60-day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Shares with any court it reasonably deems
appropriate.

 

5.6       Discharge of Escrow Agent.  The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7       Liability.  Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.8       Waiver.  The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 

  6. Miscellaneous.

 

6.1       Governing Law.  This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.

 

6.2       Third Party Beneficiaries.  Each of the Initial Shareholders hereby
acknowledges that Chardan is a third-party beneficiary of this Agreement and
this Agreement may not be modified or changed without the prior written consent
of Chardan.

 

6.3       Entire Agreement.  This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4       Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5       Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6       Notices.  Any notice or other communication required or which may be
given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

 

If to the Company, to: Mountain Crest Acquisition Corp   311 West 43rd Street,
12th Floor   New York, NY 10036   Attn: Suying Liu, Chief Executive Officer

 

If to a Shareholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to: Continental Stock Transfer & Trust Company   1
State Street   New York, New York 10004   Attention: Francis Wolft

 



3

 

 

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

  Chardan Capital Markets LLC   17 State Street, 21st Floor   New York, NY 10004
  Attn:  George Kaufman   Fax:  (646) 465-9039

 

 and:   Scarinci Hollenbeck, LLC     3 Park Avenue, 15th Floor     New York, New
York 10016     Attn: Dan Brecher     Fax: (212) 808-4155

 

 and:   Loeb & Loeb LLP     345 Park Avenue     New York, New York 10154    
Attn:  Mitchell S. Nussbaum, Esq. and Giovanni Caruso, Esq.     Fax: (212)
407-4000

 

 and:   Continental Stock Transfer & Trust Company     1 State Street     New
York, New York 10004     Attention: Francis Wolf

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7       Liquidation of the Company.  The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.

 

[Signature Page Follows]

 



4

 

 

 WITNESS the execution of this Agreement as of the date first above written.

 

  COMPANY:       MOUNTAIN CREST ACQUISITION CORP         By:  /s/ Suying Liu    
Name:  Suying Liu     Title: Chief Executive Officer           INITIAL
SHAREHOLDERS:       Sunlight Global Investment LLC         By:  /s/ Suying Lui  
  Name:  Suying Liu     Title: Member

 

     /s/ Nelson Haight     Nelson Haight

 

     /s/ Nelson Haight     Todd Milbourn

 

     /s/ Wenhua Zhang     Wenhua Zhang

 

 

ESCROW AGENT:

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

      By:  /s/ James F. Kiszka     Name: James F. Kiszka     Title: Vice
President

 

 [Signature Page to Stock Escrow Agreement]

 



5

 

 

EXHIBIT A

 

Initial Shareholders

 

Name of

Initial Shareholder

 

Number

of Shares

 

Date of

Insider Letter

   Sunlight Global Investment, LLC    1,431,500    June 4, 2020    Nelson Haight
   2,000    June 4, 2020    Todd Milbourn    2,000    June 4, 2020    Wenhua
Zhang    2,000    June 4, 2020  

 



6

 

 

EXHIBIT B

 

Escrow Shares

 



7

 

 

EXHIBIT C

 

Insider Letter

 



8

